Citation Nr: 1143668	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a respiratory condition. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 1992.  He also had an unverified period of service with an Air Force Reserve unit between March 2000 and December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the claims.  

The claims were remanded by the Board in April 2011 for additional development and to address due process concerns.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  As will be discussed in more detail below, although there was substantial compliance with the remand orders, another remand is warranted related to the claim for a respiratory condition.  

The issues of entitlement to service connection for an acquired psychiatric disorder (claimed as dysthymia, mood disorder and depression), chronic fatigue, and skin rashes have been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ).  The Veteran also appears to be attempting to reopen his previously denied claims for service connection for tinnitus and posttraumatic stress disorder (PTSD).  None of these claims have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to active service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he contends is the result of in-service acoustic trauma he was exposed to while working for ten and one-half years as an F-15 avionics specialist.  He contends that he worked in a fighter aircraft environment, with aerospace group equipment, and in Air Force flight line operations.  The Veteran reports that the noise level was so great that even with earplugs and headsets, he could still hear engines running and equipment operating, and that he was also exposed to a high level of noise due to the use of open microphones for communication purposes.  The Veteran asserts that he had no problems with hearing prior to active service and had limited noise exposure after separation.  See April 2009 notice of disagreement; September 2009 VA Form 9 with attachment; July 2011 statement in support of claim.  

At this juncture, the Board notes that the Veteran has consistently reported that his bilateral hearing loss is the result of the duties he performed during his period of active duty (September 1981 to March 1992), not any duties he performed during his period of service with the Air Force Reserves.  Id.  


The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with hearing acuity, and audiological evaluations dated during his period of active duty do not reveal hearing loss per VA standards.  See March 1982 reference audiogram; hearing conversation data with audiometric findings dated April 1982, July 1982, April 1989, and December 1991.  At the time of the Veteran's January 1992 separation, he denied ear, nose, or throat trouble and hearing loss, clinical evaluation of his ears and drums was normal, and audiological testing did not reveal hearing loss per VA standards.  See reports of medical examination and history.  

Post-service medical evidence of record, to include records from the Veteran's service in the Air Force Reserves, reveal that he denied ear, nose, or throat trouble and hearing loss at the time of a periodic no-fly examination in November 2000, see report of medical history, and that audiometric testing in July 1999 did not establish hearing loss per VA standards.  An October 2007 audiological record from Audiological Associates, however, appears to show 40 decibels at 500 Hz in both ears, and a November 2010 audiogram performed at the Air Force Base in Guam showed 40 decibels at 1000 Hz in the left ear, but no hearing loss per VA standards in the right ear.  See DD Form 2215E.  

The Veteran underwent a VA audio examination in May 2009, at which time his claims folder was available for review.  The VA examiner cited the findings of audiological evaluations conducted in January 1992 (separation audiogram - normal hearing bilaterally), June 1999 (enlistment audiogram - normal hearing bilaterally), October 2008 (Audiological Associates - mild bilateral hearing loss), and November 2007 (audiogram, 36th medical operations Andersen AFB Guam - normal hearing both ears).  The examiner noted that in service, the Veteran was an F-15 avionics system technician and was exposed to acoustic trauma on the tarmac and in other aircraft environments.  After separation (1992-1999), the Veteran worked in Saudi Arabia in avionics and was exposed to occupational noise.  From 2000-2001, the Veteran worked at Milcom in Guam and was not exposed to significant occupational noise.  From 2001 to the present, the Veteran had worked for the U.S. Postal Service and was not exposed to significant occupational noise.  The Veteran denied recreational noise exposure, hunting, bush cutting, and noise exposure from power tools.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
25
30
LEFT
40
25
25
30
45

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  Ear canals were clear bilaterally to the tympanic membrane.  Tympanograms were normal Type A tracings bilaterally and test results were consistent with normal middle ear function bilaterally.  There was no significant air-bone gap bilaterally and test results were consistent with a sensorineural hearing loss bilaterally.  Otoacoustic emissions evaluations shoed normal DP emissions bilaterally and test results were not consistent with abnormal outer cochlear hair cell function.  

The examiner noted that inter-test reliability on that day was good; however, there was poor consistency between the audiogram obtained in October 2007 at Audiological Associates and the audiogram obtained in November 2007 at Andersen AFB.  Although there was only 28 days between the two audiograms, there was a very significant difference in thresholds, especially at 500 Hz.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, which was described as mild in both ears.  It was the examiner's opinion that the Veteran's bilateral hearing loss was not the result of noise exposure in service.  The examiner noted that the January 1992 separation audiogram showed normal thresholds such that the Veteran had normal hearing when he separated from service.  The examiner also noted that otoacoustic emissions evaluation on that day indicated normal DP emissions in both ears.  The examiner explained that noise exposure causes cochlear hair cell damage, that otoacoustic emissions evaluation tests outer cochlear hair cells, and that the results that day indicated that the cells were normal.  The examiner explained that the normal otoacoustic emissions indicated that noise exposure was not a causative factor in the Veteran's sensorineural hearing loss.  

The Board remanded the claim in April 2011 for another VA audio examination, explaining that a November 2010 audiogram had shown improved hearing since the May 2009 VA examination findings.  The requested examination was conducted in May 2011 by the same VA examiner who conducted the May 2009 examination.  The claims folder was available and many of the same findings were made.  The examiner again noted the audiological findings at the time of the Veteran's January 1992 separation examination but added that there was a history of bush cutting and power tools, though no motorcycles or hunting.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
40
LEFT
30
30
20
30
30

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 62 percent in the left.  The ear canals were clear bilaterally to the tympanic membrane.  Tympanograms were normal Type A tracings bilaterally and ipsilateral AR thresholds were present at 500, 1000, 2000 and 4000 Hz, bilaterally.  Contralateral AR thresholds were present at 500 and 1000 Hz in the right ear and at 500 and 4000 Hz in the left.  Air and bone conduction test results indicated mild hearing loss bilaterally.  There was no significant air-bone gap bilaterally and test results were consistent with a sensorineural hearing loss bilaterally.  Speech audiometric results indicated fair speech recognition (76% PBMAX) and poor speech recognition (62% PBMAX) level in the right and left ears, respectively, and the examiner indicated that modified performance intensity function was performed for both.  Otoacoustic emissions evaluation showed normal DP emissions bilaterally.  The examiner noted that inter-test reliability was good and there was good agreement between the SRT (speech reception threshold) and three frequency pure tone average bilaterally.  

The Veteran was diagnosed with bilateral sensorineural hearing loss.  It was the examiner's opinion that the bilateral hearing loss was less likely as not the result of military service.  The January 1992 separation audiogram showed normal hearing in both ears and the Veteran had normal hearing when he separated from service.  The examiner noted that there is no delay effect between noise and hearing loss such that noise exposure in service will cause a hearing loss many years later.  The examiner cited the book Medical-Legal Evaluation of Hearing Loss, which states "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure."  The examiner also cited the American College of Occupational and Environmental Medical (ACOEM) Policies & Position Statements, which states "most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the additional of age-related threshold shifts) once the exposure to noise is discontinued."  It was the examiner's opinion that the onset of the Veteran's hearing loss did not occur during active military service and that the hearing loss is not related to in-service disease or injury.  The examiner concluded that, most likely, the Veteran's hearing loss occurred after separation from service.  

The evidence of record does not support the Veteran's claim.  The Board acknowledges the Veteran's assertions regarding in-service noise exposure, and finds that these assertions are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board will concede that the Veteran was exposed to acoustic trauma during service.  The Veteran is also competent to report that bilateral hearing loss has existed from active duty service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  In this case, however, the Veteran has not explicitly made this assertion.  To the extent that his assertions could be interpreted as such, the Board does not find any such statements to be credible.  The Veteran did not complain of bilateral hearing loss or a decrease in hearing acuity at the time of his separation examination in January 1992.  Moreover, he did not make any such complaints at the time of a November 2000 periodic no-fly examination, conducted in conjunction with his service in the Air Force Reserves.  Rather, he denied ear, nose, or throat trouble and hearing loss at that time.  These records, made more contemporaneous to service, have greater probative value than the history as more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Additionally, the opinion rendered by the VA examiner who conducted the May 2009 and May 2011 VA examinations took the Veteran's history and complaints into account and did not relate his current bilateral hearing loss to service, to include the in-service acoustic trauma.  Rather, the VA examiner determined that the Veteran's bilateral hearing loss was less likely than not related to military service.  This opinion was based on the results of audiometric testing at the time of a January 1992 separation examination, which showed normal thresholds and normal hearing.  It was also based on medical knowledge specific to the realm of hearing loss combined with the evidence in the Veteran's case.  More specifically, the examiner explained in May 2009 that noise exposure causes cochlear hair cell damage and that otoacoustic emissions evaluation testing of the outer cochlear hair cells on that day indicated that they were normal, which led to the conclusion that noise exposure was not a causative factor in the Veteran's sensorineural hearing loss.  And in May 2011, the examiner explained (with citations to two medical books) that there is no delay effect between noise and hearing loss and that noise exposure in service will not cause a hearing loss many years later.  

In the absence of competent and credible evidence establishing an etiological relationship between active service and bilateral hearing loss, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an April 2006 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA, and private treatment records have been associated with the claims folder and he was afforded appropriate VA examinations in connection with his claim.  The RO/AMC substantially complied with the Board's April 2011 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development is needed before it can adjudicate the remaining claim.  

The Veteran seeks entitlement to service connection for a respiratory condition, claimed as chronic bronchitis.  He initially indicated that it was incurred in service as a result of heavy cigarette smoking due to in-service stress.  The Veteran has subsequently indicated that it is the result of in-service exposure to asbestos and hazardous fighter aircraft fluids, to include jet fuel, hydraulic fluid, engine oil, methol ethylene ketone, and liquid cooling system fluid.  He asserts that he never had any respiratory problems prior to active service and that he has continued to struggle with his breathing since service.  

The Veteran's service treatment records from his period of active duty reveal that he was seen with complaints involving respiratory problems on several occasions (viral upper respiratory tract infection (January 1983); upper respiratory infection (URI) (November 1983); respiratory tract infection with bronchitis (December 1986); and influenza (October 1987)).  He was diagnosed with chronic bronchitis in June 2011.  See Gulf War Registry Examination.  

In light of the Veteran's in-service complaints involving his respiratory system, the contentions he has raised in support of his claim, and the post-service diagnosis of chronic bronchitis, the Board finds that a medical examination and opinion are necessary to make a determination in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's complete VA treatment records should also be obtained.

As the claim is being remanded for the foregoing reason, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the Air Force Reserves and to obtain complete copies of his service treatment records, to include any clinical records, and service personnel records.  The Board notes that the Veteran has reported serving in the 724th Aeromedical Staging Flight unit between March 2000 and December 2009.  See August 2009 VA Form 21-526.  The RO/AMC should also make efforts to obtain the Veteran's complete treatment records from the Naval Hospital in Guam, where he reports taking a pulmonary function test (PFT).  See July 2011 statement in support of claim.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Air Force Reserves from the appropriate source(s).  See August 2009 VA Form 21-526.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's complete treatment records from the VA Pacific Islands Health Care System.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the Naval Hospital in Guam, to include all pulmonary function tests (PFTs).  

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability affecting the respiratory system.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should state whether or not the Veteran has a current respiratory disorder.  For each diagnosis, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner must address the in-service notations related to respiratory complaints and the Veteran's report of continuity of symptomatology since service.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


